


Exhibit 10.2


REVOLVING NOTE
March 4, 2016
FOR VALUE RECEIVED, PEOPLES BANCORP INC., an Ohio corporation (the “Borrower”),
promises to pay to the order of RAYMOND JAMES BANK, N.A., a national banking
association (the “Lender”) or its permitted assigns on the Maturity Date of the
hereinafter defined Credit Agreement at the applicable office of the Lender (or
at such other location as Lender may designate to Borrower), in immediately
available funds, the lesser of (a) Fifteen Million and 00/100 Dollars
($15,000,000.00) and (b) the unpaid principal amount of all advances made by
Lender to Borrower as Loans under the Credit Agreement.
Borrower also promises to pay interest on the unpaid principal amount of each
Loan, from the date of such Loan until such principal amount is paid in full, at
the rates and at the times which shall be determined in accordance with the
provisions of that certain Credit Agreement, dated as of March 4, 2016 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and between Borrower and Lender. Capitalized terms used but not
otherwise defined herein have the meanings ascribed to them in the Credit
Agreement.
This Revolving Note (“Note”) is one of the “Notes” issued pursuant to, and is
entitled to the benefits of, the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Loans evidenced hereby were made and are to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Lender’s
office or at such other place as is set forth in the Credit Agreement or as
shall be designated in writing for such purpose in accordance with the terms of
the Credit Agreement. Unless and until an Assignment and Assumption effecting
the assignment or transfer of the obligations evidenced hereby shall have been
accepted by Lender and recorded in the Register, Borrower and Lender shall be
entitled to deem and treat Lender as the owner and holder of this Note and the
obligations evidenced hereby for the purpose of receiving payment of, or on
account of, the principal, interest and other amounts due on this Note and for
all other purposes, notwithstanding notice to the contrary (subject to the
rights of any collateral assignee of this Note as set forth in Section 12.3 of
the Credit Agreement).
This Note is subject to mandatory prepayment, and to prepayment at the option of
the Borrower, in each case, as provided in the Credit Agreement.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date hereof until the date
of actual payment (and before as well as after judgment) computed at the Default
Rate set forth in the Credit Agreement.
During the continuance of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Credit Agreement and the
other Loan Documents.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal

1



--------------------------------------------------------------------------------




of and interest on this Note at the place, at the respective times, and in the
currency prescribed in the Credit Agreement.
Borrower hereby promises to pay all costs and expenses, including reasonable
attorneys’ fees, in accordance with the terms of the Credit Agreement, incurred
in the collection and enforcement of this Note. Borrower and any endorsers of
this Note hereby consent to renewals and extensions of time at or after the
maturity hereof, without notice, and hereby waive diligence, presentment,
protest, demand, notice of every kind, except as provided in any Loan Documents.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS TERM LOAN NOTE SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.
[Signature Page Follows]    
























 

2



--------------------------------------------------------------------------------








PEOPLES BANCORP INC.


By: /s/ John C. Rogers        
Print Name: John C. Rogers
Title: Executive Vice President, Chief Financial              Officer and
Treasurer




























































































[Signature Page to Note]

3

